       Case 1:15-cr-00008-JGK Document 170 Filed 12/11/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                        15-CR-8 (JGK)
             -   against -
                                                             ORDER
FERN.ANDO AYBAR ET AL. ,

                        Defendants.

JOHN G. KOELTL, United States District Judge:

     This Order is entered , pursuant to Federal Rule of Criminal

Procedure S(f) and the Due Proce s s Protections Act , Pub . L . No

116-182 , 134 Stat . 894     (Oct . 21 , 2020) , to confirm the

Government ' s disclo s ure obligations under Brady v. Maryland , 373

U. S . 83 (1963) , and its progeny , and to summarize the possible

consequences of violating those obligations .

     The Government must disclose to the defense all information

"favorable to an accused " that is "material either to guilt or

to punishment " and that is known to the Government .         Id . at 87 .

This obligation applies regardless of whether the defendant

requests this information or whether the information would

itself constitute admiss i ble evidence.       The Government shall

disclose such information to the defense promptly after its

existence become s known to the Government so that the defense

may make effective use of the information in the preparation of

its case .
         Case 1:15-cr-00008-JGK Document 170 Filed 12/11/20 Page 2 of 3



      As part of these obligati o ns , the Government must disclose

any information that can be used to impeach the trial testimon y

of a Government witness within the meaning of Gigli o v . United

States , 405 U.S . 15 0 (197 2 ) , and its progeny .            Such informati o n

must be disclosed sufficiently in advance of trial in order for

the defendants to make effecti v e use o f it at trial or at such

other time as the Court may order . 29

      The foregoing obligations are continu i ng o nes and appl y t o

materials that become known to the Government in the future.

These obligations also appl y to inf ormation that is other wise

subject to disclosure regardless of whether the Government

credits it .

      In the e v ent the Gov ernme nt belie v es that a discl o sure

under this Order would compromise witness safe ty , victim rights ,

national security , a sensitive law - enforcement technique , or any

other substantial government interest , it may apply to the Court

for a modification of its obligations, which may include in

camera review or withholding o r subje c ting t o a pr o te c ti v e o rder

all o r part o f the information o ther wise sub j e c t to dis c l o sure . 30




29 Thi s Order does not purport to set forth an exhaustive list of the

Gover nme n t ' s disclos ur e obliga t ion s.
30 Th e Cl a ssi f ied In f o r mation Pr ocedures Act s ets forth separate procedures to

be fol l owe d in the e vent that th e Governme nt believes matters relating to
cla ss ifi ed informat i on may ar ise in connection with the prosecution . See 18
U. S . C . app . 3 §§ 1 e t s eq .

                                            2
          Case 1:15-cr-00008-JGK Document 170 Filed 12/11/20 Page 3 of 3



         For purposes of this Order , the Government has an

affirmative obligation to seek all information subject to

disclosure under this Order from all current or former federal,

state , and local prosecutors , law enforcement officers, and

other officers who have participated in the prosecution, or

investigation that led to the prosecution, of the offense or

offenses with which the defendants are charged .

         If the Government fails to comply with this Order , the

Court , in addition to ordering production of the information ,

may :

   (1 )       specify the terms and c onditions of such production ;

   (2)        grant a continuance;

   (3)        impose evidentiary sanctions;

   (4)        impose contempt or other sanctions on any lawyer
         responsible for violations of the Government's disclosure
         obligations , or refer the matter to disciplinary
         authorities ;

   (5)        dismiss charges before trial or vacate a conviction
         after trial or a guilty plea; or

   (6)        enter any other order that is just under the
         circumstances .


         SO ORDERED.

Dated: December 11, 2020
       New York, New York                      /s/ John G. Koeltl
                                                 John G. Koeltl
                                           United States District Judge




                                       3
